                         UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF NORTH CAROLINA
                               EASTERN DIVISION

                                   NO. 4:19-cr-00082-D-2



  UNITED STATES OF AMERICA
                                                             ORDER TO SEAL
      v.

  BOBBIE JEAN HOOVER



       On motion of the Defendant, Bobbie Jean Hoover, and for good cause shown, it is hereby

ORDERED that [DE 109] be sealed until otherwise ordered by the Court, except that copies may

be provided to the United States Attorney's Office and Counsel for the above-named Defendant.

       IT IS SO ORDERED.

       This _n_ day of April, 2021.




                                    United States District Judge




           Case 4:19-cr-00082-D Document 111 Filed 04/27/21 Page 1 of 1
